DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 18 January 2022 amends claims 21-40. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “The Interview Summary mailed by the USPTO on November 4, 2021 indicates that the proposed amendments would overcome the current prior art rejection. Amendments with at least some similarities are included herein.” This argument has been fully considered and is persuasive. Therefore, the previous prior art rejections have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick B. Miller (Reg. No. 73,531) on 25 January 2022.
The application has been amended as follows: 
Cancel claim 25.
Allowable Subject Matter
Claims 21-24, 26-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed blockchain scheme between a first data center and a second data center wherein the second data center receives a message from the first data center that includes the block header, but not the block body, from a first blockchain block created by the first data center. Upon receipt, the second data center adds the block header to a second blockchain such that block body is not added to the second blockchain. Subsequently, the first data center receives a message from the second data center that includes a different block header, but not the block body, from a blockchain block created by the second data center. Upon receipt, the first data center creates a new block for the first blockchain such that the new block includes the received block header, but does not includes a block body.
The closest prior art, ConsenSys, “Linking the Chains with BTC Relay”, published June 2016 and cited in the IDS dated 08 June 2020 (Cite 35), discloses a Relayer that generates and sends transactions to the BTC Relay (Page 2). The transaction sent by the Relayer includes only the header of the transaction (Page 2). BTC relay checks the validity of this header against its existing chain of block headers and if the new header fits, it is added to the chain of Bitcoin headers maintained by BTC relay (Page 2).
ConsenSys does not disclose that the BTC relay creates a new block for the chain of Bitcoin headers maintained by the BTC relay such that the block header or the new block is sent to the Relayer and added by the Relayer to the blockchain that corresponds with the transaction by creating a new block for the blockchain that includes only the block header.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437